Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IIA and IIb in the reply filed on 6 May 2022 is acknowledged.  The traversal is on the ground(s) that the asserted technical features are not known in the prior art as Eckels does not disclose that the insert 33 is movable into a second configuration wherein the needle (the hub flange) is released from engagement with the insert frame, such that the needle can be removed from the bore 14 and since it is absolutely evident that removal of the needle from the container is undesirable and goes against the general principle of Eckel’s disclosure.  Further, any attempt to read the language of Applicant’s independent claim 15 onto Eckels would require the flaps 31 to be moved from the undeformed configuration into the deformed configuration to enable extraction and removal of the needle from the bore.  Applicant notes that the Specification pp. 11 and 12 details a holder for removing a storage unit which is not described or even vaguely suggested in Eckels.  Additionally, Eckels does not even contemplate the need to remove an item from engagement with its container as Eckels unequivocally teaches that “the received needle and hub are contained in the receptacle for disposal”.  Applicant also notes that no lack of unity objection was raised during the international phase and that the Office should have issued an Office Action with a rejection and respected the conclusions of the international examination on unity a priori, while citing PCT Article 27(1) and concluding that the reexamination of unity of invention a priori at this point in the U.S. national phase is contrary to the PCT provisions.  This is not found persuasive because PCT Article 27(1) refers to the agreed upon rules for restriction under the treaty and not that a restriction cannot be made if none was established during the international phase.  As the restriction requirement followed the PCT restriction rules PCT Article 27(1) was followed.  Applicant’s argument directed to the Specification and to the holder are not found to be persuasive as these do not form any part of the technical feature.  Applicant’s arguments directed to Eckels are not found to be persuasive as the technical feature is directed to the subcombination of the container only and do not positively recite the elongate storage unit.  As such, any limitation directed to the elongate storage unit is functional and met if the prior art reference, in this case Eckels, is capable of performing the claimed function.  Meeting the functional limitations is not limited to the contents, needle and hub, disclosed in the prior art, Eckels.  As acknowledged by the Applicant the flaps 31, of the insert 22, of Eckels are capable of deflecting downwards, which reads on the limitation that the retaining frame is movable between a first configuration, wherein the retaining frame is configured to engage some retaining surface of some storage unit to retain that storage unit within the receptacle, and a second configuration, wherein some storage unit is released from engagement with the retaining frame to be removed from the container.  Whether or not Eckels intends for the needle and hub to be removable does not change the fact that the receptacle 10 (container) of Eckels is capable of meeting all of the functional limitations of the technical feature with some elongate storage unit.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 May 2022.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Hatching is not used to indicate section portions.
The drawings are objected to as failing to comply with C.F.R 1.84(m) because the use of shading in views is encouraged if it aids in understanding of the invention and if it does not reduce legibility.  Shading is used to indicate the surface of spherical, cylindrical, and conical elements of an object.  Flat parts may also be lightly shaded.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  See paragraph (h)(3) of this section.  Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.  Light should come from the upper left corner at an angle of 45 degrees.  Surface delineations should preferably be shown by proper shading.  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  MPEP 608.02 V. 
The drawings are objected to because reference character 110 is not directed to a recess on an inner side of the tubular body as disclosed. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a container array comprising a plurality of containers arranged next to each other and connected to each other along their tubular bodies of claim 22 and the at least one storage unit being sealed by a sealing tab, an area of a surface of the sealing ab being permanently affixed to a surface of the retaining frame of the tubular body such that, when the at least one storage unit is removed from the container, the sealing tab is removed from the at least one storage unit to reveal an opening of the at least one storage unit to a user of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 501.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 26 is objected to because of the following informalities:  “a container” of line 1 should be corrected to “the container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim  16 is a relative term which renders the claim indefinite. The term “elastically deformable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 26 is a relative term which renders the claim indefinite. The term “as great” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stifter (US 3637109).
Claim 15:  Stifter discloses bottle 1 (container), comprising: a tubular body having an open first end and a second end to define a receptacle configured to receive at least one elongate storage unit; and a transverse diaphragm 4 (retaining frame) disposed within the receptacle and configured to receive and retain the at least one storage unit, wherein the transverse diaphragm 4 (retaining frame) is movable between a first configuration, wherein the transverse diaphragm 4 (retaining frame) is configured to engage a retaining surface of the at least one storage unit to retain the at least one storage unit within the receptacle, and a second configuration, wherein the at least one storage unit is released from engagement with the transverse diaphragm 4 (retaining frame) to be removed from the bottle 1 (container), and wherein the transverse diaphragm 4 (retaining frame) comprises a supporting rim circumscribing the open first end of the tubular body; and at least one flexible tab 9 depending from the supporting rim and projecting radially into the receptacle, such that in the first configuration a distal end of the at least one flexible tab 9 is configured to engage the retaining surface of the at least one storage unit, wherein, when the transverse diaphragm 4 (retaining frame) is moved from the first configuration to the second configuration, the at least one flexible tab 9 is bent towards a peripheral wall of the tubular body and away from the retaining surface of the at least one storage unit (see annotated fig. 1 below and fig. 2-4).

    PNG
    media_image1.png
    395
    463
    media_image1.png
    Greyscale

Claim 16:  Stifter discloses wherein the transverse diaphragm 4 (retaining frame) further comprises a substantially elastically deformable material, which allows the transverse diaphragm 4 (retaining frame) to move between the first configuration and the second configuration (see fig. 1-4 & C. 2 L. 43-47).
Claim 17:  Stifter discloses wherein the transverse diaphragm 4 (retaining frame) comprises a plurality of flexible tabs 9 depending from the supporting rim and projecting radially into the receptacle, the plurality of flexible tabs 9 being equally spaced about the peripheral wall of the tubular body (see fig. 1-2).

Claim(s) 15-17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckels (US 5347078).
Claim 15: Eckels discloses a receptacle 10 (container), comprising: a tubular body having an open first end and a second end to define a receptacle configured to receive at least one elongate storage unit; and an insert 33 (retaining frame) disposed within the receptacle and configured to receive and retain the at least one storage unit, wherein the insert 33 (retaining frame) is movable between a first configuration, wherein the insert 33 (retaining frame) is configured to engage a retaining surface of the at least one storage unit to retain the at least one storage unit within the receptacle, and a second configuration, wherein the at least one storage unit is released from engagement with the retaining frame to be removed from the receptacle 10 (container), and wherein the insert 33 (retaining frame) comprises a supporting rim circumscribing the open first end of the tubular body; and at least one flap 31 (flexible tab) depending from the supporting rim and projecting radially into the receptacle, such that in the first configuration a distal end of the at least one flap 31 (flexible tab) is configured to engage the retaining surface of the at least one storage unit, wherein, when the insert 33 (retaining frame) is moved from the first configuration to the second configuration, the at least one flap 31 (flexible tab) is bent towards a peripheral wall of the tubular body and away from the retaining surface of the at least one storage unit (see annotated partial fig. 3 below).

    PNG
    media_image2.png
    497
    470
    media_image2.png
    Greyscale

Claim 16:  Eckels discloses wherein the insert 33 (retaining frame) further comprises a substantially elastically deformable material, which allows the insert 33 (retaining frame) to move between the first configuration and the second configuration (see fig. 3 and 6 and C. 3 L. 36-41).
Claim 17:  Eckels discloses wherein the insert 33 (retaining frame) comprises a plurality of flaps 31 (flexible tabs) depending from the supporting rim and projecting radially into the receptacle, the plurality of flaps 31 (flexible tabs) being equally spaced about the peripheral wall of the tubular body (See fig. 5).
Claim 23:  Eckels discloses a receptacle 10 (container), comprising: a tubular body having an open first end and a second end to define a receptacle; at least one elongate storage unit received within the receptacle; and an insert 33 (retaining frame) disposed within the receptacle and configured to receive and retain the at least one storage unit, wherein the insert 33 (retaining frame) is movable between a first configuration, wherein the insert 33 (retaining frame) is configured to engage a retaining surface of the at least one storage unit to retain the at least one storage unit within the receptacle, and a second configuration, wherein the at least one storage unit is released from engagement with the retaining frame to be removed from the receptacle 10 (container), wherein the at least one storage unit comprises a hub 20 (stem portion) having a stem diameter and a hub 30 (engagement portion) having an engagement diameter greater than the stem diameter, the hub 30 (engagement portion) defining the retaining surface of the configured storage unit, and wherein the insert 33 (retaining frame) comprises a supporting rim circumscribing the open first end of the tubular body; and at least one flap 31 (flexible tab) depending from the supporting rim and projecting radially into the receptacle, such that in the first configuration a distal end of the at least one flap 31 (flexible tab) is configured to engage the retaining surface of the at least one storage unit, wherein, when the insert 33 (retaining frame) is moved from the first configuration to the second configuration, the at least one flap 31 (flexible tab) is bent towards a peripheral wall of the tubular body and away from the retaining surface of the at least one storage unit (see annotated partial fig. 3 below).

    PNG
    media_image3.png
    510
    481
    media_image3.png
    Greyscale


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borsum (US 3622041).
Claim 15: Borsum discloses a container, comprising: a tubular body having an open first end and a second end to define a receptacle configured to receive at least one elongate storage unit; and a retaining frame disposed within the receptacle and configured to receive and retain the at least one storage unit, wherein the retaining frame is movable between a first configuration, wherein the retaining frame is configured to engage a retaining surface of the at least one storage unit to retain the at least one storage unit within the receptacle, and a second configuration, wherein the at least one storage unit is released from engagement with the retaining frame to be removed from the container, and wherein the retaining frame comprises an annular top 258 (supporting rim) circumscribing the open first end of the tubular body; and at least one flexible tab depending from the annular top 258 (supporting rim) and projecting radially into the receptacle, such that in the first configuration a distal end of the at least one flexible tab is configured to engage the retaining surface of the at least one storage unit, wherein, when the retaining frame is moved from the first configuration to the second configuration, the at least one flexible tab is bent towards a peripheral wall of the tubular body and away from the retaining surface of the at least one storage unit (see annotated fig. 24 below and fig. 25-27).

    PNG
    media_image4.png
    338
    482
    media_image4.png
    Greyscale

Claim 16:  Borsum discloses wherein the retaining frame further comprises a substantially elastically deformable material, which allows the retaining frame to move between the first configuration and the second configuration (see annotated fig. 24 above, fig. 25-27, and C. 6 L. 44-52).
Claim 17:  Borsum discloses wherein the retaining frame comprises a plurality of flexible tabs depending from the annular top 258 (supporting rim) and projecting radially into the receptacle, the plurality of flexible tabs being equally spaced about the peripheral wall of the tubular body (see annotated fig. 24 above and fig. 27).
Claim 18:  Borsum discloses a cover 280 (lid) hinged to the open first end of the tubular body and movable between a closed position, wherein the cover 280 (lid) occludes the open first end of the tubular body, and an open position, wherein the cover 280 (lid) is pivoted to reveal the open first end of the tubular body (See fig. 24-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repetti (US 4176670) further in view of Eckels (US 5347078).
Claim 15:  	Repetti discloses a tube 2 (container), comprising: a tubular body having an open first end and a second end to define a receptacle configured to receive at least one elongate storage unit; and a retaining frame disposed within the receptacle and configured to receive and retain the at least one storage unit, wherein the retaining frame is movable between a first configuration, wherein the retaining frame is configured to engage a retaining surface of the at least one storage unit to retain the at least one storage unit within the receptacle, and a second configuration, wherein the at least one storage unit is released from engagement with the retaining frame to be removed from the container; and at least one pad 9 (flexible tab) projecting radially into the receptacle, such that in the first configuration a distal end of the at least one pad 9 (flexible tab) is configured to engage the retaining surface of the at least one storage unit, wherein, when the retaining frame is moved from the first configuration to the second configuration, the at least one pad 9 (flexible tab) is bent towards a peripheral wall of the tubular body and away from the retaining surface of the at least one storage unit, wherein the pads 9 (flexible tabs) can be made out of one piece of manufacture with the rest of the tube 2 (container) or welded or screwed onto the lower edges of the tube 2 (see annotated fig. 1 below).
Repetti does not disclose the retaining frame comprising a supporting rim circumscribing the open first end of the tubular body or the at least one flexible tab depending from the supporting rim.
Eckels teaches a receptacle 10 comprising: a tubular body and an insert 33, wherein the insert 33 comprises a supporting rim circumscribing the open first end of the tubular body; and at least one flap 31 depending from the supporting rim and projecting radially into the receptacle of the tubular body (see annotated partial fig. 3 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the pads 9 (flexible tabs) of Repetti depend from a supporting rim circumscribing the open first end of the tubular body, as taught by Eckels, in order to allow for replacement of the pads 9 (flexible tabs) instead of replacement of the entire tube 2 (container) upon damage to a pad 9 (flexible tab).

    PNG
    media_image5.png
    621
    412
    media_image5.png
    Greyscale

	Claim 16:  The combination discloses wherein the retaining frame further comprises a substantially elastically deformable material, which allows the retaining frame to move between the first configuration and the second configuration (see fig. 1-2).
Claim 17:  The combination discloses wherein the retaining frame comprises a plurality of pads 9 (flexible tabs) depending from the supporting rim and projecting radially into the receptacle, the plurality of pads 9 (flexible tabs) being equally spaced about the peripheral wall of the tubular body (see fig. 4).
Claim 20:  The combination discloses wherein the second end of the tubular body is open, and wherein the at least one elongate storage unit is configured to enter the tube 2 (container) though the open second end (see annotated fig. 1 above).
	Claim 22:  The combination discloses a container array comprising a plurality of tubes 2’, 2”, 2”’ (containers) according to claim 15, wherein the plurality of tubes 2’, 2”, 2”’ (containers) are arranged next to each other and are connected to each other along their tubular bodies (see annotated fig. 4 below and fig. 3).

    PNG
    media_image6.png
    281
    426
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3206067 is considered pertinent to a container open at both ends, US 5718689, US 5564565, US 3620413, US 3182694, US 3067787, US 3004566, US 2957503, US 3409172, US 3480182, US 5261208 are considered pertinent to flexible tabs, US 20060032769 and WO 2013088178 are considered pertinent to hinged lids, and GB 2449450 & US 6511461 are considered pertinent to container arrays.
Any inquiry concerning this communication or earlier communications from , US 3067787 examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736